Citation Nr: 0201983	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  94-49 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 20 percent for 
postoperative varicose veins of the left leg.

WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1969 to July 1971.

In June 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, granted 
the veteran's claim for service connection for postoperative 
varicose veins of his left leg and assigned an initial 
noncompensable, i.e., 0 percent rating effective from 
September 1, 1993, the date of receipt of his claim.  He 
appealed to the Board of Veterans' Appeals (Board) for an 
initial rating higher than 0 percent.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  And as support for his claim, he 
and his wife testified at a hearing at the RO in October 
1994.  After considering his hearing testimony and other 
additional evidence of record, the RO issued a supplemental 
decision in December 1995 confirming the noncompensable 
rating.  But the Board later issued a decision in January 
1997 increasing the rating for the left leg varicosities to 
20 percent, after which the RO issued another rating decision 
in February 1997 implementing the increase and making it 
effective from the same date as the prior rating, 
September 1, 1993.  The veteran then appealed to the U. S. 
Court of Appeals for Veterans Claims (Court)-requesting a 
rating higher than 20 percent, and he and his wife testified 
at another hearing at the RO in support of the claim 
in June 1997.

During the pendency of the appeal to the Court, the veteran's 
representative and VA's General Counsel filed a joint motion 
to sever the claim for a rating higher than 20 percent for 
the left leg varicosities from other claims that the veteran 
had appealed to the Court.  The parties further moved that 
the Court vacate the Board's decision concerning the left leg 
varicosities claim and remand the case to the Board for 
further development and readjudication.  The Court granted 
the joint motion for severance and remand in July 1998 and 
returned the case to the Board.  So the Board, in turn, 
remanded the case to the RO in November 1998 for compliance 
with the Court's directives.

After completing the development requested, the RO continued 
to deny the claim for a rating higher than 20 percent for the 
left leg varicosities and returned the case to the Board for 
further appellate consideration.  But after a preliminary 
review of the record on appeal, the Board determined that 
another medical examination was necessary and, therefore, 
again remanded the case to the RO in September 2000.

The veteran underwent the requested VA medical examination in 
December 2000, and the RO since has continued to deny the 
claim for a rating higher than 20 percent.  So the case is 
again before the Board.

The veteran recently indicated in a statement dated November 
7, 2001, that he will represent himself in this appeal, and 
that he no longer wants a representative, although he 
previously had one who since has been disbarred from 
representing veterans in claims with VA.  So the Board will 
proceed with his case.


FINDINGS OF FACT

1.  Since filing his claim on September 1, 1993, the veteran 
has not experienced persistent edema and stasis pigmentation 
or eczema due to his left leg varicosities, nor has he 
experienced either intermittent or persistent ulceration or 
constant pain at rest.

2.  The veteran also has not experienced severe or pronounced 
varicosities involving the superficial veins above and below 
his left knee with involvement of the long saphenous vein.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 20 
percent for the postoperative varicose veins of the left leg.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.104, Diagnostic Code 7120 (1997 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  And where, as here, he has 
timely appealed the rating initially assigned for 
his disability just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context-which includes determining whether he is entitled to 
a "staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Conversely, compare and contrast with the holding in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), where only the 
current level of functional impairment is of primary 
importance in situations where the veteran is requesting a 
higher (i.e., increased) rating for an already established 
service-connected disability.

As a result of the Board's January 1997 decision, the veteran 
has a 20 percent rating for the varicose veins on his left 
leg, which are postoperative following a stripping and 
ligation of his left greater saphenous vein many years ago in 
April 1971.  He believes, however, that he deserves at least 
a 40 percent rating since he experiences chronic pain (from 
cramping and poor circulation, etc.) along with persistent 
edema and eczema.  And since the local hearing officer at the 
RO personally had noticed some signs of edema and eczema 
during the veteran's most recent hearing in February 2000, 
the Board remanded this case to the RO in September 2000 to 
have him re-examined.  The results of the medical evaluation 
on remand, though, do not support the claim for a rating 
higher than 20 percent.

When remanding this case in September 2000, the Board listed 
the specific criteria for determining whether the veteran's 
current rating is appropriate.  And that, in turn, would 
ensure that the VA physician who was designated to examine 
the veteran on remand knew exactly what to consider.  See, 
e.g., Massey v. Brown, 7 Vet. App. 204, 208 (1994), citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992) 
(consideration of factors wholly outside the rating criteria 
is error as a matter of law).  Furthermore, the Board listed 
both the former and revised criteria, since there had been a 
change in the standards during the pendency of the appeal, 
effective January 12, 1998, and, as such, the veteran was 
entitled to have the "more favorable" version (new or old) 
applied to his claim.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).

As indicated by the Board in the September 2000 remand, the 
former criteria had the following requirements for a rating 
higher than 20 percent:

Severe unilateral varicose veins 
involving the superficial veins above and 
below the knee with involvement of the 
long saphenous vein, varicosities ranging 
over 2 centimeters in diameter, marked 
distortion and sacculation, edema, and 
episodes of ulceration, but with 
involvement of the deep circulation (40 
percent);
or

Pronounced unilateral varicose veins with 
the findings of the severe condition 
described for 40 percent and additional 
secondary involvement of deep 
circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  (50 
percent)

See 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).

Conversely, the revised criteria have slightly different 
requirements, although some of the same symptoms necessary 
for a rating higher than 20 percent are mentioned.  They are:

Persistent edema and stasis pigmentation 
or eczema, with or without intermittent 
ulceration (40 percent);

Persistent edema or subcutaneous 
induration, stasis pigmentation or 
eczema, and persistent ulceration (60 
percent); or

With the following findings attributed to 
the effects of varicose veins:  Massive 
board-like edema with constant pain at 
rest (100 percent).

See 38 C.F.R. § 4.104, Diagnostic Code 7120 (1999 & 2001).

The veteran underwent the requested VA medical examination in 
December 2000, and the clinical findings were essentially 
unremarkable.  In addressing the specific rating criteria, as 
outlined by the Board in its remand, the examining VA 
physician indicated that he did not find any evidence of 
persistent edema, stasis pigmentation, or eczema.  He also 
indicated there was no evidence of ulceration or, for that 
matter, any indications that the veteran ever has had it, nor 
was there any objective clinical indication of prominent 
unilateral varicose or bilateral varicose veins.  Moreover, 
as to the size of the varicosities, the VA examiner indicated 
that none were present with a diameter greater than 1 
centimeter-in fact, he said the actual measurements ranged 
between 5 millimeters and 10 millimeters.  The VA examiner 
went on to note there was no evidence of any secondary 
involvement of the deep circulation, and that he did not feel 
that the veteran had hemodynamically significant varicose 
veins involving his left lower extremity.  And as the 
rationale for his medical opinion, he cited the unremarkable 
physical findings on examination-notably, the absence of 
prominent varicose veins, significant edema, 
hyperpigmentation, ulceration or scars suggesting ulceration, 
any significant eczema, and no discrepancy of leg size or 
evidence of deep vein involvement.  That VA examiner also 
pointed out that he had reviewed the veteran's claims folder 
prior to giving the requested medical opinion concerning the 
severity of the varicosities.  So clearly the results of that 
evaluation do not support a rating higher than 20 percent 
under either the former or revised standards of Code 7120.  
The same is true also, however, of the next two most recent 
VA compensation examinations that the veteran underwent prior 
to that evaluation-in April 1999 and April 1997.

During the April 1999 VA examination, the scars from the 
veteran's varicose veins surgery were described as well 
healed and asymptomatic.  So there is no basis for increasing 
his rating for the scars.  See 38 C.F.R. §§ 4.118, Codes 
7803-7805.  But aside from that, he had adequate circulation 
(peripheral pulses) and "normal" soft tissues.  There also 
was no evidence of excessive pigmentation or ulceration, and 
no signs of tenderness in his left calf.  And to the extent 
there were tortuous varicosities in his greater saphenous 
area, and signs of trace edema in his ankle manifested by an 
imprint of the elastic in his stocking, those were the 
reasons for the Board earlier increasing his rating from the 
noncompensable level (of 0 percent) to 20 percent in January 
1997.  Those symptoms do not, unfortunately, provide a basis 
for increasing his rating beyond the 20 percent level, 
particularly considering the various other relevant clinical 
findings that were unremarkable, both during that April 1999 
VA medical evaluation and during the two other VA medical 
evaluations most contemporaneous to it-in April 1997 
and December 2000.  Indeed, in the diagnostic assessment 
following the April 1999 VA medical examination, it was 
indicated the veteran only had "minimal" edema at the time of 
that evaluation and no evidence of stasis dermatitis or 
ulceration.

Moreover, even the veteran, himself, acknowledged during his 
April 1997 VA medical  examination that he was "not having 
much trouble with the veins in [his] left leg."  His primary 
concern, instead, were the varicosities in his right leg-
which are not at issue in this appeal.  And even though he 
mentioned experiencing some periodic swelling in his left 
knee, he also acknowledged that it reportedly was due to 
rheumatoid arthritis, which also is not the service-connected 
condition at issue and, therefore, cannot be considered in 
determining the appropriateness of the 20 percent rating for 
his left leg varicosities.  See, e.g., Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  The VA physician who examined 
the veteran in April 1997 indicated there were no varicose 
veins on the veteran's left leg, at least at the time of that 
evaluation.  Consequently, that VA examiner indicated that, 
clearly, there also was no evidence of phlebitis, and he said 
the veteran's left calf was nontender.  There also was no 
swelling.

The VA outpatient medical records the veteran has submitted 
in support of his claim either pertain to treatment for 
conditions other than his left leg varicosities or, if they 
concern this condition, do not show that a rating higher than 
20 percent is warranted because they do not indicate that he 
experiences symptoms other than those cited by the Board for 
increasing his rating to 20 percent.  The same is true of the 
reports of his even earlier VA medical examinations in 
February 1995 and February 1994.  So inasmuch as his left leg 
varicosities have not been more than 20 percent disabling 
since filing his claim on September 1, 1993, he is not 
entitled to a "staged" rating under Fenderson because the 20 
percent rating represents his maximum level of disability 
since filing his claim, and he already has a rating at 
this level retroactive to the date of his claim.

For the reasons discussed above, the preponderance of the 
evidence is against the claim for a rating higher than 20 
percent for the left leg varicosities, so the benefit-of-the-
doubt doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1991).

In denying this claim on appeal, the Board is mindful of the 
rather recently enacted Veterans Claims Assistance Act of 
2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This new law, among other things, eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations to the veteran insofar as appropriately notifying 
him of the type of evidence needed to substantiate his claim 
and complete his application for additional VA benefits.  
This new law also requires that VA provide additional 
assistance to him in obtaining potentially relevant evidence 
that he identifies as possibly supportive of his claim.  
Here, however, although the veteran has not received a 
letter, per se, citing the VCAA and its legal implications, 
both the RO and the Board already have complied with the 
spirit of this new law.  In fact, when most recently 
remanding this case in September 2000, just prior to the 
enactment of the VCAA on November 9, 2000, the Board 
nonetheless cited the specific criteria that would be used to 
rate the veteran's varicose veins.  So upon receiving a copy 
of the Board's remand, he became well aware of the 
requirements for receiving a higher rating.  
And when indicating his recent November 7, 2001, statement 
that he wanted to represent himself henceforth in this 
appeal, he also gave the Board the green light to proceed 
with his appeal and adjudicate his claim-noting that it was 
okay to go ahead and "process" it.  Furthermore, it was 
indicated in another statement received in June 2001 that he 
had no further evidence to submit in support of his appeal 
and, consequently, it was okay for the RO to go ahead and 
forward his case to the Board without waiting 60 days for 
responding to the most recently issued supplemental statement 
of the case (SSOC).  Lastly, on every occasion that the RO 
and Board have adjudicated the claim, the reasons and bases 
for the decision have been explained and him duly apprised of 
the decisions.  This also always was reiterated when 
providing him a statement of the case (SOC) and SSOC, which 
also cited the governing laws and regulations.  He also has 
had three different hearings concerning his claim-initially 
in October 1994, and more recently in June 1997 and February 
2000.  So considering all of this, he is not prejudiced by 
the Board 

going ahead and deciding his claim without again remanding it 
to the RO for specific consideration of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for a rating higher than 20 percent for 
postoperative varicose veins of the left leg is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

